Citation Nr: 0605851	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of back trauma.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 tho 
December 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2000 and September 2003.  

Each time the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

The currently demonstrated osteoarthritis of the lumbar spine 
is not shown as likely as not to be due to an injury that the 
veteran suffered during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
back disability manifested by osteoarthritis of the lumbar 
spine is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for the residuals of a back 
injury.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letter, dated in June 2001, the RO informed the veteran 
that in order to establish service connection for a 
particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as the veteran's service medical records or VA medical 
records; (3) the information and evidence that the veteran 
needed to provide, such as the names and addresses of doctors 
who treated him for his back disability; and (4) the need to 
tell VA about any other information or evidence that the 
veteran wanted it to get for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received the necessary 
records.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for back disability was not sent to the 
veteran until well after the initial unfavorable rating 
decision in December 1990.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in September 
1998 and the Supplemental Statements of the Case (SSOC), 
issued in April 1999, May 2002, and November 2005, notified 
the veteran and his representative of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC issued in 
November 2005, set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, given that the action taken 
hereinbelow is favorable to the veteran, the Board finds that 
VA has met its duty to assist the veteran in the development 
of evidence necessary to support his claim.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claim of service connection 
for back disability.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (discussing prejudicial error).  


II.  Facts and Analysis

During a hearing at the RO in July 1999, the veteran 
testified that his current back disability was the result of 
trauma sustained when he fell down a ladder in service.  He 
further testified that he suffered additional damage to his 
back when he was involved in any automobile accident in 
service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where, as here, a veteran who served for ninety (90) days or 
more during peacetime service after December 31, 1946, 
develops certain chronic conditions, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  That presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the report of the veteran's January 1955 
service entrance examination is negative for any complaints 
or clinical findings of back disability of any kind.  

The evidence shows that in service in January 1956, the 
veteran fell down a ladder and sustained, in part, contusions 
to his lower spine.  He was admitted to the hospital 
complaining of tenderness over the lumbosacral articulation.  

The X-ray studies revealed a variation of the normal lumbar 
anatomy, variously reported as possibly a 6th lumbar vertebra 
of spina bifida or a transitional S1 vertebra.  Following 
five weeks of hospitalization, the veteran was discharged to 
with a diagnosis of strain, paravertebral muscles, 
lumbosacral region.  

Although the veteran was involved in a motor vehicle accident 
in June 1956, his only residual disability was a mild brain 
concussion.  There were no recorded complaints or findings of 
a back injury.  

From time to time since his discharge from service, the 
veteran has reported the history of his having had a low back 
injury in service.  

During a VA examination in February 1958, it was noted that 
the veteran's back was "OK now."  While he was unable to 
flex the first two toes on his left foot, the toes were found 
to be grossly normal.  The X-ray studies did reveal a 
transitional vertebra in the lumbar spine with complete 
sacralization on the right.  However, the examiner concluded 
that such abnormality was a congenital anomaly of the sacrum.  

In this regard, the Board notes that congenital or 
developmental abnormalities are not considered disabilities 
within the meaning of VA law and regulations governing the 
award of VA compensation benefits.  38 C.F.R. § 3.303(c).  

During a VA examination in October 1990, the X-ray studies 
revealed changes at the L5-S1 level which reportedly could 
represent post-surgical changes with partial laminectomy; 
however, the radiologist states that the possibility of a 
congenital defect could not be entirely ruled out.  Numerous 
surgical clips were also projected over the left wing of the 
sacrum.  The examiner stated that there was no abnormal 
limitation of the veteran's back.  

Indeed, chronic identifiable back pathology was not reported 
until March 2005, when X-ray studies taken during a VA 
orthopedic examination revealed mild osteoarthritic changes 
of the lumbar spine.  

Following the examination, the VA examiner stated that it was 
at least as likely as not that such disability was due, at 
least in part, to a "landmine" injury in service in 1955 
and to a motor vehicle accident in 1957.  

The other evidence in support of the veteran's claim comes 
from the veteran's family members who state that they visited 
him in service following his motor vehicle accident.  

In May 2000, the veteran's father and uncle remembered that 
the doctor had said that the veteran's spine had been badly 
damaged.  

Based on its review of the record, the Board finds the 
evidence to be relative equipoise in showing that lumbar 
spine osteoarthritis is due an injury in service.  

By extending the benefit of the doubt to the veteran in this 
case, service connection is warranted.  



ORDER

Service connection for lumbar spine osteoarthritis is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


